DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  line 12 recites “gird” rather than “grid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 6-8, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saxena et al., U.S. Patent No. 10,484,822 (hereinafter Saxena).
Regarding claim 1, Saxena discloses a positioning support table generation method performed by a computing apparatus (disclosed is a method of updating a geographic database, according to column 4 lines 5-23), the method comprising: 
	generating a three-dimensional (3D) map based on geographic and building information about a predetermined area (a map with an associated 3D grid system is generated using geographic and building information about an area, according to column 2 lines 36-58, column 4 lines 5-24, column 11 lines 4-12); 
	setting a plurality of grid points on the 3D map (the grid comprises a plurality of grid points, according to column 11 lines 4-12, Fig. 6 [elements 132a, 132b, 132c, and 132d]); 
	determining a first base station corresponding to a grid point with respect to each of the plurality of grid points set on the 3D map (the position of a mobile device is determined using measured strengths of signals from a plurality of towers, cells, or Wi-Fi transmitters (the respective positions of which must be known in other for the position of the mobile device to be determined), according to column 3 line 54 to column 4 line 4, column 7 lines 32-41); 
	calculating at least one physical parameter about a first signal that arrives at the grid point from the first base station and at least one physical parameter about a second signal that arrives at the grid point from a second base station that is one of base stations adjacent to the first base station (the received signal strength indication (RSSI) is determined for each signal received from the plurality of towers, cells, or Wi-Fi transmitters, according to column 3 line 54 to column 4 line 4); and 

	Regarding claim 8, Saxena discloses a positioning method performed by a user equipment (disclosed is a positioning method performed by a mobile device, according to column 3 line 54 to column 4 line 23), the method comprising: 
acquiring information about a positioning support table that is generated based on at least one physical parameter about a first signal that arrives at a grid point from a first base station set with respect to each of a plurality of grid points set on a three-dimensional (3D) map about a predetermined area and at least one physical parameter about a second signal that arrives at the grid point from a second base station that is one of base stations adjacent to the first base station (the mobile device exchanges data with a geographic database, whereby said geographic database is generated using RSSI information that the mobile device determines about a plurality of signals received from respective transmitters, according to column 3 line 54 to column 4 line 23, whereby said geographic database comprises a map with an associated 3D grid system and is generated using geographic and building information about an area, according to column 2 lines 36-58, column 4 lines 5-24, column 11 lines 4-12, whereby the grid 
receiving positioning signals from at least two base stations (the position of a mobile device is determined using measured strengths of signals from a plurality of towers, cells, or Wi-Fi transmitters, according to column 3 line 54 to column 4 line 4, column 7 lines 32-41); and 
extracting at least one grid point from among the plurality of grid points based on positioning information about the positioning signals and information recorded in the positioning support table (the mobile device extracts a point address based on collected positioning information, according to column 10 lines 5-26, column 10 line 64 to column 11 line 3).
	Regarding claim 16, Saxena discloses a user equipment (disclosed is a mobile device, according to column 3 lines 9-20, Fig. 1 [element 122]) comprising: 
a communication interface configured to perform communication with another apparatus (the mobile device comprises an antenna, according to column 3 lines 42-45); 
a processor (the mobile device comprises a controller, according to column 3 lines 9-20, Fig. 1 [element 121], whereby said controller comprises a processor, according to column 13 lines 11-20, Fig. 8 [element 200]); and 
a memory configured to store at least one instruction executed through the processor (the controller comprises a memory that stores instructions that are executed by the processor, according to column 13 lines 11-20, Fig. 8 [element 204]), 

to receive positioning signals from at least two base stations (the position of a mobile device is determined using measured strengths of signals from a plurality of towers, cells, or Wi-Fi transmitters, according to column 3 line 54 to column 4 line 4, column 7 lines 32-41), and 
to extract at least one grid point from among the plurality of grid points based on positioning information about the positioning signals and information recorded in the positioning support table (the mobile device extracts a point address based on collected positioning information, according to column 10 lines 5-26, column 10 line 64 to column 11 line 3).
	Regarding claim 6, Saxena discloses the method of claim 1, wherein the at least one physical parameter comprises an angle difference between a direction in which the first signal from the first base station arrives at the grid point and a direction in which the second signal from the second base station arrives at the grid point (triangulation may be performed on received cellular signals (i.e., determining an angle difference between two signals received from respective cells), according to column 3 line 54 to column 4 line 4), and 
	the positioning support table is generated based on the angle difference (the position of the mobile device, determined using triangulation, is used to generate a geographic database, according to column 3 line 54 to column 4 line 23, according to according to column 3 line 54 to column 4 line 23).

	Regarding claim 15, Saxena discloses the method of claim 8, wherein the extracting comprises: calculating a difference between angles of arrival of the positioning signals, and extracting at least one grid point from among the plurality of grid points based on a difference between angles of arrival stored in the positioning support table and the difference between angles of arrival of the positioning signals (triangulation may be performed on received cellular signals (i.e., determining an angle difference between two signals received from respective cells), whereby the position of the mobile device, determined using triangulation, is used to generate a geographic database, according to column 3 line 54 to column 4 line 23).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

10.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena as applied to claim 1 above, in view of Pierce et al., U.S. Patent Application Publication 2002/0184653 (hereinafter Pierce).
	Regarding claim 2, Saxena discloses all the limitations of claim 1.
	Saxena does not expressly disclose that the at least one physical parameter comprises a first pseudo range between the first base station and the grid point and a second pseudo range between the second base station and the grid point, and the positioning support table is generated based on the first pseudo range and the second pseudo range.
	Pierce discloses that the at least one physical parameter comprises a first pseudo range between the first base station and the grid point and a second pseudo range between the second base station and the grid point (a device’s location is determined by measuring the pseudo-ranges between said device and a plurality of transmitters, according to Abstract, [0013]), and 
the positioning support table is generated based on the first pseudo range and the second pseudo range (a map, stored in a map database, is updated as the location of the device is updated, according to [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saxena with Pierce such that the at least 
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate indoors location determination (Pierce:  [0069]).
Regarding claim 3, the combination of Saxena and Pierce discloses all the limitations of claim 2.  Additionally, Saxena discloses that the at least one physical parameter comprises a first straight distance between the first base station and the grid point and a second straight distance between the second base station and the grid point (the determined RSSI values correspond to respective distances to the signal sources, according to column 3 line 54 to column 4 line 4), and 
the positioning support table is generated based on the first straight distance and the second straight distance (the position of the mobile device, determined using the RSSI values, is used to generate a geographic database, according to column 3 line 54 to column 4 line 23).

Allowable Subject Matter
11.	Claims 4-5, 9-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.